

 
 
 


 
Exhibit 10.2





SOVRAN SELF STORAGE, INC.
6467 Main Street
Buffalo, New York  14221



 
August 6, 2013







                                                     
                                                     
                                                     


RE:  Restricted Stock Award Notice - vesting through August 6, 2018


Dear [Name]:


The Compensation Committee (the "Committee") of the Board of Directors (the
"Board") of Sovran Self Storage, Inc. (the "Company") has selected you to
receive shares of restricted stock under the Sovran Self Storage, Inc. 2005
Award and Option Plan, as amended and restated effective January 1, 2009 (the
"Plan").


Your shares of restricted stock are described in the balance of this letter
agreement between us.  This letter constitutes your Award Notice with respect to
the shares of restricted stock described herein.


The Plan text governs the operation of the Plan as well as the terms and
conditions of your shares of restricted stock granted under the Plan, and is
incorporated herein by reference.  A copy of the Plan text is enclosed.  Any
term not defined in this letter agreement shall have the same meaning as it is
defined in the Plan.


AWARD OF RESTRICTED STOCK


You are hereby awarded, effective August 6, 2013, [          ] shares of common
stock, $.01 par value, of the Company subject to the restrictions set forth
herein ("Restricted Stock").


VESTING OF RESTRICTED STOCK


Except as otherwise provided herein or in the Plan, your shares of Restricted
Stock shall vest in accordance with the following schedule:



 
*
           shares of Restricted Stock [approx. 20% of the total shares under
this award] shall vest on August 6, 2014
       
*
          shares of Restricted Stock [approx. 20% of the total shares under this
award] shall vest on August 6, 2015
       
*
          shares of Restricted Stock [approx. 20% of the total shares under this
award] shall vest on August 6, 2016
       
*
          shares of Restricted Stock [approx. 20% of the total shares under this
award] shall vest on August 6, 2017
       
*
          shares of Restricted Stock [approx. 20% of the total shares under this
award] shall vest on August 6, 2018.
     



RESTRICTIONS


Your shares of Restricted Stock may not be sold, transferred, assigned, pledged
or otherwise disposed of unless and until they shall have vested in accordance
with the schedule set forth above.


The stock certificate(s) for your shares of Restricted Stock will be issued in
your name but held by the Company for your account, together with stock powers
you will execute in favor of the Company, until the shares shall have
vested.  You shall execute stock power(s) in favor of the Company as a condition
to receiving this award of Restricted Stock.  Except as otherwise provided
herein, if and when your shares of Restricted Stock vest, the Company will
deliver to you the certificates for such shares.


TERMINATION OF EMPLOYMENT


Except as otherwise provided in the Plan, on termination of your employment with
the Company or a Subsidiary for any reason other than death, Disability (as
defined below), or for a reason approved by the Committee, in its sole
discretion, your then unvested shares of Restricted Stock shall be deemed
forfeited and canceled.


On termination of your employment with the Company or a Subsidiary by reason of
your death, Disability (as defined below), or for a reason approved by the
Committee, in its sole discretion, your then unvested shares of Restricted Stock
shall be deemed vested and all restrictions thereon shall lapse.


For purposes of your Restricted Stock and this letter agreement, the term
"Disability" means total disability entitling you to benefits under the
Company's long-term disability plan, as in effect from time to time.


RIGHTS AS A STOCKHOLDER


You shall be entitled to vote your shares of Restricted Stock and to receive
cash dividends as and when paid, to the same extent as any other holder of
Common Stock of the Company which are not subject to restrictions.

 
1
 

ADDITIONAL SHARES SUBJECT TO RESTRICTIONS


In the event that, as a result of a stock dividend, stock split,
recapitalization, combination of shares, or other adjustment in the capital
stock of the Company or otherwise, or as a result of a merger, consolidation, or
other reorganization, the Common Stock of the Company shall be increased,
reduced, or otherwise changed, and by virtue of any such change you shall in
your capacity as owner of shares of Restricted Stock be entitled to new or
additional or different shares of stock or securities (other than rights or
warrants to purchase securities) ("Adjustment Shares"), the certificates
representing the Adjustment Shares, together with a stock power executed by you
in favor of the Company shall also be delivered to and held by the Company.  Any
Adjustment Shares shall be Restricted Stock for all purposes of this Award
Notice, subject to the same restrictions and vesting schedule as were applicable
to the shares of Restricted Stock to which they relate.


If you shall receive rights or warrants in respect of any shares of Restricted
Stock or any Adjustment Shares, such rights or warrants may be held, exercised,
sold or otherwise disposed of by you, and any shares or other securities
acquired by you as a result of the exercise of such rights or warrants likewise
may be held, sold, or otherwise disposed of by you free and clear of any
restrictions.


ADMINISTRATION OF THE PLAN; AUTHORITY OF THE COMMITTEE


The Plan shall be administered by the Committee.  The Committee has the
authority, in its sole discretion, to interpret the Plan and all awards of
restricted stock thereunder, to establish, amend and rescind rules and
regulations relating to the Plan, and to make any determination it believes
necessary or advisable for the administration of the Plan.  The scope of the
Committee's authority is more fully described in the Plan.  All decisions of the
Committee in the administration of the Plan are conclusive and binding on you.


FORFEITURE


If (1) in the opinion of the Committee, you, without the written consent of the
Company, engage directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee, owner, promoter or otherwise, in
any business or activity competitive with the business conducted by the Company
or any Subsidiary, or (2) you perform any act or engage in any activity which in
the opinion of the Committee is inimical to the best interests of the Company,
your unvested shares of Restricted Stock shall be deemed forfeited and canceled.


MISCELLANEOUS


You have no right to assign, sell, transfer, pledge or encumber your unvested
shares of Restricted Stock, except by will, or by the laws of descent and
distribution.


Nothing in this letter agreement, the Plan or your Restricted Stock confers on
you any right to continue in the employment of the Company or a Subsidiary or
restricts the right of the Company or a Subsidiary to terminate your employment.

 
2
 

At the time you are taxable with respect to your Restricted Stock, the Company
may deduct and withhold from amounts payable to you under the Plan or from any
payment of any kind otherwise due to you, an amount sufficient to satisfy all
Federal, state and/or local income and employment tax withholding
requirements.  In accordance with Section 13(b) of the Plan, you may elect to
have the withholding obligation satisfied by authorizing the Company to hold
back shares of Common Stock to be issued that have a Fair Market Value as of the
date withholding is effected sufficient to satisfy the withholding amount due,
or by transferring to the Company shares of Common Stock having a Fair Market
Value as of the date withholding is effected sufficient to satisfy such
withholding amount; provided, however, that if you are subject to Section 16(b)
of the Securities Exchange Act of 1934 you may do so only in compliance with the
additional requirements set forth in Section 13(b)(A)-(E) of the Plan.


This letter agreement shall be binding on and inure to the benefit of the
Company (and its successors and assigns) and you (and your estate).


This letter agreement shall be governed, construed and enforced in accordance
with the Plan and with the laws of the State of New York.


ACCEPTANCE


If the foregoing is acceptable to you, kindly acknowledge your acceptance and
agreement by signing the enclosed copy of this letter and returning it to
_____________ of the Company.


Very truly yours,
     
SOVRAN SELF STORAGE, INC.
         
By  _____________________________                                        
By   __________________________                                     
               
AGREED TO AND ACCEPTED
this ____ day of August, 2013
 
 
________________________________
         
                                           
 










 
3
 
